Citation Nr: 1454955	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  11-30 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

1. Entitlement to service connection for a cervical spine disability. 

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the RO.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing in September 2013; a transcript of the hearing is of record.

The Board remanded these issues in June 2014 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1. The Veteran's cervical spine disability was not manifest during service. Cervical degenerative disc disease with myofascial pain, loss of lordosis and bilateral C6 radiculopathy is not attributable to service. Arthritis of the cervical spine was not manifest in service or within one year of separation.

2. The Veteran's thoracolumbar spine disability was not manifest during service. Lumbar spondylosis and thoracic spondylosis and scoliosis are not attributable to service. Arthritis of the thoracolumbar spine was not manifest in service or within one year of separation.


CONCLUSIONS OF LAW

1. A cervical spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2. A thoracolumbar spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in December 2009. The claims were last adjudicated in September 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded VA examination in connection with his claims for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination and more importantly the medical opinion obtained in August 2014 are adequate with regard to the issues on appeal, as the August 2014 opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in June 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction schedule the Veteran for VA examination to determine nature and etiology of his cervical and thoracolumbar spine disabilities, taking into account the Veteran's reported history of the cervical and lumbar spine disabilities. Here, the examiner offered an opinion in August 2014 that addresses the etiology of his cervical and lumbar spine disabilities, with due consideration given to the Veteran's reported history of the cervical and lumbar spine disabilities. Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the September 2013 Board hearing, the undersigned VLJ identified the issue on appeal, explained the concept of service connection and asked questions designed to elicit relevant evidence. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137. 38 C.F.R. §§ 3.307, 3.309.

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology is required. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a chronic disease. 38 U.S.C.A. § 1101. The appellant has arthritis (spurring) of the lumbar and cervical spines. 
 
Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Analysis

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disabilities for which he claims entitlement to service connection are the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service treatment records contain no documentation of complaints, treatment or diagnosis referral to a cervical or thoracolumbar spine disability. His April 1975 separation examination report reflects that clinical evaluation of the spine was normal. However, in the accompanying Report of Medical History, the Veteran did indicate that he had a history of swollen or painful joints. He denied any history of recurrent back pain.

Subsequent to service, private and VA medical records verify that the Veteran has cervical and lumbar spine disabilities. For example, a May 1987 private treatment record reflects the Veteran's complaint of sharp pain in the left side of his neck with onset after lifting some large racks at work. X-ray findings showed minimal degenerative changes in the joints of Luschka or C4-5 and C5-6. The diagnoses were acute left paracervical muscle strain and pre-existing degenerative changes of joint of Luschka, C4-5 and C5-6.

February 1991 private treatment record reflects the Veteran's complaint of neck and back pain. The Veteran reported a history of work-place injury in 1987 and September 1990. He also complained of occasional low back symptoms in the form of random onset pain. X-ray report findings showed degenerative disc disease at C5-6; however, the low back was unremarkable. The impression was degenerative disc disease of the cervical spine with superimposed strain. 

Most recently, the August 2014 report of VA examination reflects diagnoses of cervical degenerative disc disease with myofascial pain, loss of lordosis and bilateral C6 radiculopathy, lumbar spondylosis and thoracic spondylosis and scoliosis. Thus, the remaining issue is whether the current cervical and lumbar spine disabilities are related to service.  
 
On this record, the Board finds that service connection for cervical and lumbar spine disabilities is not warranted. Though the Veteran has disabilities, the evidence does not serve to link the onset of the current cervical and lumbar spine disabilities to disease or injury sustained during a period of service. To that end, the Board notes that in the August 2014 report of VA examination the examiner opined that it was less likely as not that the Veteran's current cervical spine disability was related to injury/illness incurred during a period of service. The examiner explained review of the claims file showed that the Veteran sustained 2 work-place injuries (in 1987 and 1990) as well as a motor vehicle accident that affected his cervical spine subsequent to service. The examiner concluded that the Veteran's current cervical spine disability is the result of his multiple injuries sustained subsequent to service and not due to event or incident of his period of service. To the extent that the Veteran described an onset of neck pain in service, the examiner found that given the pattern of when the Veteran sought care and the x-ray findings, it was unlikely that the Veteran sustained injuries or had medical conditions of enough severity in service to lead to his current cervical spine disability. The examiner reiterated that the Veteran's current cervical spine disability onset due to injuries sustained subsequent to service.

Similarly, in the August 2014 report of VA examination the examiner opined that it was less likely as not that the Veteran's current lumbar spine disability was related to injury/illness incurred during a period of service. The examiner noted that private treatment records associated with the Veteran's employment at the Air Force Academy indicated that the he had occasional complaints of mid to low back pain diagnosed as muscle spasm. The examiner also noted review of the February 1991 private treatment record that documented the Veteran's complaint of occasional low back symptoms in the form of random onset pain. However, the examiner noted that examination was unremarkable. The examiner determined that to the extent that the Veteran described an onset of back pain in service, given the pattern of when the Veteran sought care and the x-ray findings, it was unlikely that the Veteran sustained injuries or had medical conditions of enough severity in service to lead to his current thoracolumbar spine disability. The examiner concluded that the Veteran's current thoracolumbar spine disability onset due to injuries sustained subsequent to service.

Additionally, to the extent that the Veteran has arthritis of the cervical spine and/or lumbar spine, the Board notes that there is no evidence of arthritis of the spine shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). No examiner at the time, or since, has established that there was a finding sufficient to establish arthritis during service. In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted during service.  38 C.F.R. § 3.303(b).  The most probative evidence establishes that arthritis was not "noted," diagnosed or identified during service or within one year of separation.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The only other evidence of record supporting these claims is the various general lay assertions. In this case, the Board finds that the Veteran was competent to state that he had neck and back pain during service but chose to work through it and not make complaints related thereto. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). The Board finds his assertions of inservice onset with ongoing manifestations to be not credible.  The separation examination was normal, he denied a history of back pain and when he first sought treatment he reported a recent onset rather than an inservice onset.   Such contemporaneous evidence is far more probative than the statement advanced in support of this claim for benefits.

Even if we were to accept that he had had cervice or lumbar pain during service, in this case, the Board finds the opinion offered by the VA examiner in August 2014 to be more probative. The VA examiner is a medical professional who reviewed the claims file, considered the reported history and provided sufficient rationale to support the conclusion. The examiner used her expertise in reviewing the facts of this case and determined that the current cervical and lumbar spine disabilities were unrelated to incident of the Veteran's period of service. In this regard, the examiner accepted that the Veteran experienced neck and back pain in service but explained that given the pattern of when the Veteran sought care and the x-ray findings, it was unlikely that he sustained injury or had medical disorder of enough severity in service to lead to his current cervical or lumbar spine disability. It is clear that the examiner fully understood the basis for the claims; however, the examiner still determined, after reviewing the facts of the case, that the Veteran's current cervical and lumbar spine disabilities were related to causes other than service, namely work-place injuries sustained subsequent to service. 

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a cervical spine disability and a low back disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is denied. 

Entitlement to service connection for a low back disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


